Title: IV. Address of Cornplanter, [15 March 1802]
From: Cornplanter
To: Dearborn, Henry

Brother,
              [15 Mch. 1802]
              Strongly impressed with the sentiment that the Great Spirit is displeased with his red children for the little attention which they have paid to the preservation of their lands And having received reiterated assurances from the Government of the United States, that every injury on representation should be redressed, I beg leave to state to our good father the President, that Mr Morris in purchasing the lands of your red children on the Allegany secured to them by contract certain reservations, and promised with the consent of his father, to give a deed of ten miles square for the exclusive use, benefit, and comfort of myself, of which a written memorandom was made and delivered to Captain Chapin, but nothing has since been done on the subject. No Deed has been given of the reservation, nor any security for the possession of the ten Miles square. It is hoped this matter may be enquired into—
            